DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/15/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejections of claims 8 and 10 have been withdrawn; (2) the 35 U.S.C. 112(d) rejection of claim 2 has been withdrawn; (3) the 35 U.S.C. 101 rejections of claims 1-12 have been withdrawn; and (4) the U.S.C. 102(a)(1) rejection of claim 2 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-13			
Withdrawn claims: 				None
Previously cancelled claims: 		14-15
Newly cancelled claims:			2
Amended claims: 				8 and 10
New claims: 					16
Claims currently under consideration:	1, 3-13, and 16
Currently rejected claims:			1, 3-13, and 16
Allowed claims:				None

Claim Rejections - 35 USC § 102
Claims 1, 3-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dionisi (WO 2017/220511; cited on IDS).
Regarding claim 1, Dionisi teaches a composition (corresponding to stabilized fat blend) comprising: a compound comprising (a) an allylic hydrogen atom (corresponding to second fat component having a saturated fatty acid content below 40% (page 8, lines 19-20)); (b) an antioxidant system obtainable by an extraction method comprising the steps of (i) contacting an apolar extractant (corresponding to first fat component) with a combination of plant powders (corresponding to micronized antioxidant-containing vegetable material) (page 5, lines 5-15), wherein the combination of plant powders comprises: (1) ginger powder, (2) sage powder, (3) and rosemary powder (page 6, lines 9-10) having a particle size of less than 250 µm (page 5, lines 25-26), which falls within the claimed particle size ranges, wherein the ginger, sage, and rosemary powders each comprise 0-100% of the antioxidant-containing vegetable material used in the composition (page 6, line 12).  The disclosed content range of the ginger, sage, and rosemary powders includes amounts that would provide weight ratios that overlap the claimed weight ratio range.  Also, it is noted that claim 1 (and its dependents) is a product-by-process claim and "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  Therefore, claim 1 and its dependents only require the presence of the allylic hydrogen atom and “an antioxidant system” comprising ginger, sage, and rosemary powder.  Even if compounds were not extracted from the powders, a blend of the three powders would still contain the “extraction components” even though they were not extracted.  The claimed particle sizes and ratios do not contribute to the patentability of the claims as they have no effect on the antioxidant system in the overall composition.  Furthermore, the claims merely require that the antioxidant system is “obtainable by” the extraction method but does not actually require the antioxidant to be obtained by the method.
Regarding claim 3, Dionisi teaches the invention as disclosed above in claim 1, including the particles of the ginger powder, sage powder, and rosemary powder have a particle size of less than 250 µm (page 5, lines 25-26), which falls within the claimed particle size range.
Regarding claim 4, Dionisi teaches the invention as disclosed above in claim 1, including the combination of plant powders also comprises pepper powder (page 6, line 9), wherein the particles of the pepper powder have a size of less than 250 µm (page 5, lines 25-26), which falls within the claimed particle size range.
Regarding claim 5, Dionisi teaches the invention as disclosed above in claim 4, including the ginger, sage, rosemary, and pepper powders each comprise 0-100% of the antioxidant-containing vegetable material used in the composition (page 6, line 12).  The 
Regarding claim 6, Dionisi teaches the invention as disclosed above in claim 1, including the combination of plant powders also comprises clove powder (page 6, line 8), wherein the particles of the clove powder have a size of less than 250 µm (page 5, lines 25-26), which falls within the claimed particle size range.
Regarding claim 7, Dionisi teaches the invention as disclosed above in claim 6, including the ginger, sage, rosemary, and clove powders each comprise 0-100% of the antioxidant-containing vegetable material used in the composition (page 6, line 12).  The disclosed content range of the ginger, sage, rosemary, and pepper powders includes amounts that would provide weight ratios that overlap the claimed weight ratio range.
Regarding claim 8, Dionisi teaches the invention as disclosed above in claim 6, including the ginger, sage, rosemary, pepper, and clove powders each comprise 0-100% of the antioxidant-containing vegetable material used in the composition (page 6, line 12).  The disclosed content range of the ginger, sage, rosemary, and pepper powders includes amounts that would provide weight ratios that overlap the claimed weight ratio range.
Regarding claim 9, Dionisi teaches the invention as disclosed above in claim 1, including the apolar extractant is an edible oil (page 8, lines 12-16).
Regarding claim 12, Dionisi teaches a food composition (corresponding to stabilized fat blend) according to claim 1 (page 5, lines 5-15).
Regarding claim 13, Dionisi teaches a method for preparing an antioxidant system (corresponding to a stabilized fat blend), the method comprising the steps of : (i) .

Claims 1, 10, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aeschbach (US 5,585,130).
Regarding claim 1, Aeschbach teaches a composition (corresponding to protected fat) (col. 4, line 1) comprising (a) a compound comprising an allylic hydrogen atom (corresponding to animal or vegetable fat containing unsaturated fatty acids) (col. 2, lines 29-31); (b) an antioxidant system (corresponding to vegetable material containing antioxidants) (col. 2, lines 10-11) obtainable by an extraction method comprising the steps of (i) contacting an apolar extractant (corresponding to animal or vegetable fat containing unsaturated fatty acids) (col. 2, lines 29-31) with a combination of plant powders (corresponding to finely ground vegetable material) (col. 2, lines 20-21) to prepare an extract (col. 1, line 54-56), wherein the combination of plant powders comprises: (1) ginger powder, (2) sage powder, (3) and rosemary powder, wherein the ginger, sage, and rosemary powders are present in the composition in an amount of 0-100% of the starting vegetable material (col. 2, lines 11-14); and (ii) separating the In re Thorpe
Regarding claim 10, Aeschbach teaches the invention as disclosed above in claim 1, including the extract is separated from the residue of the plant powders after at least one hour (col. 3, lines 20-22), which falls within the claimed range.   However, per the product-by-process analysis described in the rejection of claim 1 above, the extraction time recited by claim 10 is not actually required by the claims. 
Regarding claim 11, Aeschbach teaches the invention as disclosed above in claim 1, including known extraction methods include converting the extractants into a powder form or into more viscous liquids (col. 1, lines 27-29), which means that concentrating the extract by at least partially removing the apolar extractant from the extract is known in the art.  However, per the product-by-process analysis described in the rejection of claim 1 above, the extraction method and its associated steps are not actually required by the claims.
Regarding claim 16, Aeschbach teaches a composition (corresponding to protected fat) (col. 4, line 1) comprising (a) a compound comprising an allylic hydrogen atom (corresponding to animal or vegetable fat containing unsaturated fatty acids) (col. 2, lines 29-31); (b) an antioxidant system (corresponding to vegetable material containing antioxidants) (col. 2, lines 10-11) obtained by an extraction method comprising the steps of (i) contacting an apolar extractant (corresponding to animal or vegetable fat containing unsaturated fatty acids) (col. 2, lines 29-31) with a combination of plant powders (corresponding to finely ground vegetable material) (col. 2, lines 20-21) to prepare an extract (col. 1, line 54-56), wherein the combination of plant powders comprises: (1) ginger powder, (2) sage powder, (3) and rosemary powder, wherein the ginger, sage, and rosemary powders are present in the composition in an amount of 0-100% of the starting In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  Therefore, claim 16 only requires the presence of the allylic hydrogen atom and “an antioxidant system” comprising ginger, sage, and rosemary powder and the claimed particle sizes and ratios do not contribute to the patentability of the claim.

Double Patenting
Claims 1, 12, 13, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, and 13 of co-pending Application No. 16/978,204 (reference application).  Although the claims at issue are co-pending claims 1, 10, 11, and 13 require limitations of instant claims 1, 12, 13, and 16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 8 and 10: Applicant amended the claims to fully address the rejections and therefore, the rejections are withdrawn.

Claim Rejection – 35 U.S.C. §112(b) of claim 2: Applicant canceled the claim and therefore, the rejection is withdrawn.

Claim Rejections – 35 U.S.C. §101 of claims 1-12: Applicant’s arguments have been fully considered and are considered persuasive.
Applicant stated that the claims are directed to more than just a judicial exception because the claimed composition has an unexpected synergistically enhanced antioxidant effect due to its specific particle size and specific weight ratios as is demonstrated by the additional experimental evidence submitted in “Appendix A” (Applicant’s Remarks, page 6, paragraph 2).
The increased antioxidant capability exhibited by the combination of ginger, sage, and rosemary powders within the claimed particle size and weight ratios as compared to the antioxidant capabilities exhibited by the individual plant powders represents a functional difference between the claimed composition and its naturally-occurring counterparts.  Therefore, Applicant’s arguments are persuasive and the rejections of claims 1-12 are 

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-9, 12, and 13 over Dionisi; claims 1, 10, and 11 over Aeschbach: 
Applicant canceled claim 2 which moots its rejection (Applicant’s Remarks, page 5, paragraph 2).  Applicant argued that neither Dionisi nor Aeschbach disclose the required weight ratios of ginger, sage, and rosemary powders in the combination as both references only provide generic teaching of a list of natural components, which includes the claimed components, which can be used individually or in combination.  Applicant stated that the ranges of overlapping values as interpreted in the Official Action cover any and all permutations and therefore, there is no boundary to the weight ratio range that would qualify as being of “sufficient specificity”.  Applicant then argued that there is no teaching in Dionisi or Aeschbach that would guide a skilled artisan to select any particular combination of natural components, let alone then provide them in any specific weight ratio.  Applicant stated that the Official Action incorrectly dismissed this aspect of the claims with its remark that the claimed “ratios do not contribute to the patentability of the claims as they have no effect on the antioxidant system in the overall composition” since the supplementary experimental data of Appendix A shows an unexpected net antioxidative effect that is greater than the sum of the antioxidative effect of the individual components (Applicant’s Remarks, page 7, paragraph 1- page 8, paragraph 1).
However, in regard to Applicant’s assertion that the prior art references do not at least suggest that composition requires the claimed ginger, sage, and rosemary powders in the specified ratio, Examiner points out that claims 1 and 12 (and new claim 16) are product-by-process claims and "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  In the present case, claims 1 and 12 (and new claim 16) are directed toward a product, not a method of making the product.  As such, the patentability of the claimed product does not depend on the method of making the antioxidant system component as recited in method steps (i) and (ii) of these claims.   Therefore, claims 1 and 12 (and new claim 16) only require the presence of (a) at least one compound comprising an allylic hydrogen atom; and (b) an antioxidant system containing ginger, sage, and rosemary powders and the claimed particle sizes and ratios of the ginger, sage, and rosemary powders do not contribute to the patentability of these claims.  In regard to the Applicant’s assertion that the prior art references do not disclose amounts of ginger, sage, and rosemary powders with sufficient specificity as it relates to claim 13, “[w]hat constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).  In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777.” MPEP 2131.03(II).  In the present case, claim 13 merely requires a method for preparing a composition containing ginger, sage, and rosemary and does not require the composition to have any particular effect related to antioxidation or otherwise and, as such, the claimed weight ratios are not considered to be critical to the invention and the prior art discloses the weight ratio with the required “sufficient specificity”.  Furthermore, it is noted that the breadth of claims 1 and 12 (and new claim 16) is very broad as compared to the supplementary data provided in Appendix A and Applicant’s assertions regarding “sufficient specificity” in that these claims do not require: (i) any amount of the antioxidant system to be in the overall composition; (ii) any actual amounts of the ginger, sage, and rosemary powders to be extracted; (iii) the exclusion of other antioxidants, including the exclusion of ginger, sage, and rosemary powders that exceed the claimed particle size range; (iv) any type of apolar extractant; (v) any time or temperature at which the extraction occurs; (vi) the stability of the overall composition for any period (i.e., antioxidants would have no effect at time = 0 compared to a composition with no antioxidants); or (vii) any amount of the “one or more compounds 
       
Double Patenting Rejections – claims 1, 12, and 13 over claims 1, 10, 11, and 13 of co-pending Application No. 16/978,204: Applicant deferred the filing of a Terminal Disclaimer until such time that the present application is indicated to be allowable (Applicant’s Remarks, page 8, paragraph 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791